Exhibit 10.1

FORM OF

STOCK OPTION AGREEMENT

THIS STOCK OPTION AGREEMENT (the “Agreement”), dated as of             (the
“Grant Date”) is made by and between HCA Holdings, Inc., a Delaware corporation
(hereinafter referred to as the “Company”), and the individual whose name is set
forth on the signature page hereof, who is an employee of the Company or a
Subsidiary or Affiliate of the Company, hereinafter referred to as the
“Optionee”. Any capitalized terms herein not otherwise defined in Article I
shall have the meaning set forth in the 2006 Stock Incentive Plan for Key
Employees of HCA Holdings, Inc. and its Affiliates, as amended and restated (the
“Plan”).

WHEREAS, the Company wishes to carry out the Plan, the terms of which are hereby
incorporated by reference and made a part of this Agreement; and

WHEREAS, the Compensation Committee of the Board of Directors of the Company,
including any subcommittee formed pursuant to Section 3(a) of the Plan, (or, if
no such committee is appointed, the Board of Directors of the Company) (the
“Committee”) has determined that it would be to the advantage and best interest
of the Company and its shareholders to grant the Option provided for herein to
the Optionee as an incentive for increased efforts during his term of office
with the Company or its Subsidiaries or Affiliates, and has advised the Company
thereof and instructed the undersigned officers to issue said Option;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

ARTICLE I

DEFINITIONS

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below unless the context clearly indicates to the contrary.

Section 1.1.  Cause

“Cause” shall mean “Cause” as such term may be defined in any employment
agreement or change-in-control agreement in effect at the time of termination of
employment between the Optionee and the Company or any of its Subsidiaries or
Affiliates, or, if there is no such employment or change-in-control agreement,
“Cause” shall mean (i) willful and continued failure by Optionee (other than by
reason of a Permanent Disability) to perform his or her material duties with
respect to the Company or it Subsidiaries which continues beyond ten
(10) business days after a written demand for substantial performance is
delivered to Optionee by the Company (the “Cure Period”); (ii) willful or
intentional engaging by Optionee in material misconduct that causes material and
demonstrable injury, monetarily or otherwise, to the Company, the Investors or
their respective Affiliates; (iii) conviction of, or a plea of nolo contendere



--------------------------------------------------------------------------------

to, a crime constituting (x) a felony under the laws of the United States or any
state thereof or (y) a misdemeanor for which a sentence of more than six months’
imprisonment is imposed; or (iv) Optionee’s engaging in any action in breach of
restrictive covenants made by Optionee under any Management Stockholder’s
Agreement (if applicable) or other agreement containing restrictive covenants
(e.g., covenants not to disclose confidential information, to compete with the
business of the Company or its Subsidiaries or to solicit the employees thereof
to terminate their employment) or any employment or change-in-control agreement
between the Optionee and the Company or any of its Subsidiaries, which continues
beyond the Cure Period (to the extent that, in the Board’s reasonable judgment,
such breach can be cured).

Section 1.2. EBITDA Performance Option

“EBITDA Performance Option” shall mean the right and option to purchase, on the
terms and conditions set forth herein, all or any part of an aggregate of the
number of shares of Common Stock set forth on the signature page hereof opposite
the term EBITDA Performance Option.

Section 1.3. Fiscal Year

“Fiscal Year” shall mean each of the 2011, 2012, 2013 and 2014 fiscal years of
the Company (which, for the avoidance of doubt, ends on December 31 of any given
calendar year).

Section 1.4. Good Reason

“Good Reason” shall mean “Good Reason” as such term may be defined in any
employment agreement or change-in-control agreement in effect at the time of
termination of employment between the Optionee and the Company or any of its
Subsidiaries or Affiliates, or, if there is no such employment or
change-in-control agreement, “Good Reason” shall mean (i) (A) a reduction in
Optionee’s base salary (other than a general reduction in base salary that
affects all similarly situated employees (defined as all employees within the
same Company pay grade as that of Optionee) in substantially the same
proportions that the Board implements in good faith after consultation with the
Chief Executive Officer (“CEO”) and Chief Operating Officer of the Company, if
any); (B) a reduction in Optionee’s annual incentive compensation opportunity;
or (C) the reduction of benefits payable to Optionee under the Company’s
Supplemental Executive Retirement Plan (if Optionee is a participant in such
plan), in each case other than any isolated, insubstantial and inadvertent
failure by the Company that is not in bad faith and is cured within ten
(10) business days after Optionee gives the Company written notice of such
event; provided that the events described in (i)(A) or (i)(B) above will not be
deemed to give rise to Good Reason if employment is terminated, but Optionee
declines an offer of employment involving a loss of compensation of less than
15% from a purchaser, transferee, outsourced vendor, new operating entity or
affiliated employer; (ii) a substantial diminution in Optionee’s title, duties
and responsibilities, other than any isolated, insubstantial and inadvertent
failure by the

 

2



--------------------------------------------------------------------------------

Company that is not in bad faith and is cured within ten (10) business days
after Optionee gives the Company written notice of such event; or (iii) a
transfer of Optionee’s primary workplace to a location that is more than twenty
(20) miles from his or her workplace as of the date of this Agreement; provided
that Good Reason shall not be deemed to occur merely because Optionee’s willful
decision to change position or status within the Company or any of its
Subsidiaries causes one or more of the occurrences described in (i), (ii), or
(iii) to come about.

Section 1.5. Option

“Option” shall mean the aggregate of the Time Option and the EBITDA Performance
Option granted under Section 2.1 of this Agreement.

Section 1.6. Permanent Disability

“Permanent Disability” shall mean “Disability” as such term is defined in any
employment agreement between Optionee and the Company or any of its
Subsidiaries, or, if there is no such employment agreement, “Disability” as
defined in the long-term disability plan of the Company.

Section 1.7. Retirement

“Retirement” shall mean Optionee’s resignation (other than for Good Reason) from
service with the Company and its Service Recipients (i) after attaining 65 years
of age or (ii) after attaining 55 years of age and completing ten (10) years of
service with the Company or any Service Recipient.

Section 1.8. Secretary

“Secretary” shall mean the Secretary of the Company.

Section 1.9. Time Option

“Time Option” shall mean the right and option to purchase, on the terms and
conditions set forth herein, all or any part of an aggregate of the number of
shares of Common Stock set forth on the signature page hereof opposite the term
Time Option.

 

3



--------------------------------------------------------------------------------

ARTICLE II

GRANT OF OPTIONS

Section 2.1. Grant of Options

For good and valuable consideration, on and as of the date hereof the Company
irrevocably grants to the Optionee the following Stock Options: (a) the Time
Option and (b) the EBITDA Performance Option, in each case on the terms and
conditions set forth in this Agreement. No part of the Option shall be treated
as an “incentive stock option” within the meaning of Section 422 of the Code.

Section 2.2. Exercise Price

Subject to Section 2.4, the exercise price of the shares of Common Stock covered
by the Option (the “Exercise Price”) shall be as set forth on the signature page
hereof.

Section 2.3. No Guarantee of Employment

Nothing in this Agreement or in the Plan shall confer upon the Optionee any
right to continue in the employ of the Company or any Subsidiary or Affiliate or
shall interfere with or restrict in any way the rights of the Company and its
Subsidiaries or Affiliates, which are hereby expressly reserved, to terminate
the employment of the Optionee at any time for any reason whatsoever, with or
without cause, subject to the applicable provisions of, if any, the Optionee’s
employment agreement with the Company or offer letter provided by the Company to
the Optionee.

Section 2.4. Adjustments to Option

The Option shall be subject to the adjustment provisions of Sections 8 and 9 of
the Plan, provided, however, that in the event of the payment of an
extraordinary dividend by the Company to its stockholders, then; first, the
Exercise Prices of the Option shall be reduced by the amount of the dividend
paid, but only to the extent the Committee determines it to be permitted under
applicable tax laws and it will not have adverse tax consequences to the
Optionee; and, if such reduction cannot be fully effected due to such tax laws,
second, the Company shall pay to the Optionee a cash payment, on a per Share
basis, equal to the balance of the amount of the dividend not permitted to be
applied to reduce the Exercise Price of the applicable Option as follows:
(a) for each Share subject to a vested Option, promptly following the date of
such dividend payment; and (b), for each Share subject to an unvested Option, on
the date on which such Option becomes vested and exercisable with respect to
such Share.

 

4



--------------------------------------------------------------------------------

ARTICLE III

PERIOD OF EXERCISABILITY

 

Section 3.1.  Commencement of Exercisability

(a) So long as the Optionee continues to be employed by the Company or any other
Service Recipients, the Option shall become exercisable pursuant to the
following schedules:

(i) Time Option. The Time Option shall become vested and exercisable with
respect to 25% of the Shares subject to such Time Option on each of the first
four anniversaries of the Grant Date.

(ii) EBITDA Performance Option. The EBITDA Performance Option shall be eligible
to become vested and exercisable as to 25% of the Shares subject to such EBITDA
Performance Option (the “Eligible Option”) at the end of each of the four Fiscal
Years if the Company, on a consolidated basis, achieves its annual EBITDA
targets for the given Fiscal Year, as each such target shall be established by
the Committee on the attached Schedule A or otherwise within the first ninety
days of each such Fiscal Year (each, once so established, an “EBITDA Target”)
for the given Fiscal Year. In the event the actual EBITDA for a Fiscal Year
equals or exceeds 96% of the EBITDA Target for such year, a portion of the
Eligible Option shall become vested and exercisable as provided in the attached
Schedule A. Subject to the immediately preceding sentence, in the event that the
EBITDA Target is not achieved in a particular Fiscal Year, then that portion of
the Eligible Option that failed to vest due to the Company’s failure to achieve
100% of its EBITDA Target shall be forfeited and immediately terminated as of
the date the actual EBITDA for the Fiscal Year has been certified by the
Committee;

(b) Notwithstanding the foregoing, upon the occurrence of a Change in Control
(the definition of which is set forth on Schedule B attached hereto):

(i) the Time Option shall become immediately exercisable as to 100% of the
shares of Common Stock subject to such Option immediately prior to a Change in
Control (but only to the extent such Option has not otherwise terminated or
become exercisable);

(ii) the EBITDA Performance Option shall become immediately exercisable as to
100% of the Eligible Option with respect to (i) the Fiscal Year in which the
Change in Control occurs and (ii) each subsequent Fiscal Year (but only to the
extent such Option has not otherwise terminated or become exercisable); and

(c) Notwithstanding the foregoing, no Option shall become exercisable as to any
additional shares of Common Stock following the termination of employment of the
Optionee for any reason and any Option, which is unexercisable as of the
Optionee’s termination of employment, shall immediately expire without payment
therefor.

 

5



--------------------------------------------------------------------------------

Section 3.2. Expiration of Option

The Optionee may not exercise the Option to any extent after the first to occur
of the following events:

(a) The tenth anniversary of the Grant Date so long as the Optionee remains
employed with the Company or any Service Recipient through such date;

(b) The third anniversary of the date of the Optionee’s termination of
employment with the Company and all Service Recipients, if the Optionee’s
employment is terminated by reason of death or Permanent Disability;

(c) Immediately upon the date of the Optionee’s termination of employment by the
Company and all Service Recipients for Cause;

(d) One hundred and eighty (180) days after the date of an Optionee’s
termination of employment by the Company and all Service Recipients without
Cause (for any reason other than as set forth in Section 3.2(b));

(e) One hundred and eighty (180) days after the date of an Optionee’s
termination of employment with the Company and all Service Recipients by the
Optionee for Good Reason;

(f) One hundred and eighty (180) days after the date of an Optionee’s
termination of employment with the Company and all Service Recipients by the
Optionee upon Retirement.

(g) Thirty (30) days after the date of an Optionee’s termination of employment
with the Company and all Service Recipients by the Optionee without Good Reason
(except due to Retirement, death or Permanent Disability); or

(h) At the discretion of the Company, if the Committee so determines pursuant to
Section 9 of the Plan.

ARTICLE IV

EXERCISE OF OPTION

Section 4.1. Person Eligible to Exercise

During the lifetime of the Optionee, only the Optionee (or his or her duly
authorized legal representative) may exercise an Option or any portion thereof.
After the death of the Optionee, any exercisable portion of an Option may, prior
to the time when an Option becomes unexercisable under Section 3.2, be exercised
by his personal representative or by any person empowered to do so under the
Optionee’s will or under the then applicable laws of descent and distribution.

 

6



--------------------------------------------------------------------------------

Section 4.2. Partial Exercise

Any exercisable portion of an Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes unexercisable under Section 3.2;
provided, however, that any partial exercise shall be for whole shares of Common
Stock only.

Section 4.3. Manner of Exercise

Subject to the Company’s code of conduct and securities trading policies as in
effect from time to time, an Option, or any exercisable portion thereof, may be
exercised solely by delivering to the Company or its designated agent all of the
following prior to the time when the Option or such portion becomes
unexercisable under Section 3.2:

(a) Notice in writing (or such other medium acceptable to the Company or its
designated agent) signed or acknowledged by the Optionee or other person then
entitled to exercise the Option or portion thereof, stating that the Option or
portion thereof is thereby exercised, such notice complying with all applicable
rules established by the Committee;

(b) (i) Full payment (in cash or by check or by a combination thereof) for the
shares with respect to which such Option or portion thereof is exercised,
(ii) indication that the Optionee elects to pay the Exercise Price of the Option
(or portion thereof) through an arrangement that is compliant with the
Sarbanes-Oxley Act of 2002 (and any other applicable laws and exchange rules)
and that provides for the delivery of irrevocable instructions to a broker to
sell Common Stock obtained upon the exercise of the Option (or portion thereof)
and to deliver promptly to the Company an amount that would otherwise be paid by
Optionee to the Company pursuant to clause (i) of this subsection (b), or
(iii) if made available by the Company, indication that the Optionee elects to
have the number of Shares that would otherwise be issued to the Optionee reduced
by a number of Shares having an equivalent Fair Market Value to the payment that
would otherwise be made by Optionee to the Company pursuant to clause (i) of
this subsection (b).

(c) (i) Full payment (in cash or by check or by a combination thereof) to
satisfy the minimum withholding tax obligation with respect to which such Option
or portion thereof is exercised or (ii) indication that the Optionee elects to
satisfy the withholding tax obligation through an arrangement that is compliant
with the Sarbanes-Oxley Act of 2002 (and any other applicable laws and exchange
rules) and that provides for the delivery of irrevocable instructions to a
broker to sell Common Stock obtained upon the exercise of the Option and to
deliver promptly to the Company an amount to satisfy the minimum withholding tax
obligation that would otherwise be required to be paid by the Optionee to the
Company pursuant to clause (i) of this subsection (c), or (iii) if made
available by the Company, indication that the Optionee elects to have the number
of Shares that would otherwise be issued to the Optionee upon exercise of such
Option (or portion thereof) reduced by a number of Shares having an aggregate
Fair Market

 

7



--------------------------------------------------------------------------------

Value, on the date of such exercise, equal to the payment to satisfy the minimum
withholding tax obligation that would otherwise be required to be made by the
Optionee to the Company pursuant to clause (i) of this subsection (c).

(d) If required by the Company, a bona fide written representation and
agreement, in a form satisfactory to the Company, signed by the Optionee or
other person then entitled to exercise such Option or portion thereof, stating
that the shares of Common Stock are being acquired for his own account, for
investment and without any present intention of distributing or reselling said
shares or any of them except as may be permitted under the Securities Act of
1933, as amended (the “Act”), and then applicable rules and regulations
thereunder, and that the Optionee or other person then entitled to exercise such
Option or portion thereof will indemnify the Company against and hold it free
and harmless from any loss, damage, expense or liability resulting to the
Company if any sale or distribution of the shares by such person is contrary to
the representation and agreement referred to above; provided, however, that the
Company may, in its reasonable discretion, take whatever additional actions it
deems reasonably necessary to ensure the observance and performance of such
representation and agreement and to effect compliance with the Act and any other
federal or state securities laws or regulations; and

(e) In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than the Optionee, appropriate proof
of the right of such person or persons to exercise the option.

Without limiting the generality of the foregoing, the Company may require an
opinion of counsel acceptable to it to the effect that any subsequent transfer
of shares acquired on exercise of an Option does not violate the Act, and may
issue stop-transfer orders covering such shares. Share certificates evidencing
stock issued on exercise of this Option shall bear an appropriate legend
referring to the provisions of subsection (d) above and the agreements herein.
The written representation and agreement referred to in subsection (d) above
shall, however, not be required if the shares to be issued pursuant to such
exercise have been registered under the Act, and such registration is then
effective in respect of such shares.

Section 4.4. Conditions to Issuance of Stock Certificates

The shares of stock deliverable upon the exercise of an Option, or any portion
thereof, may be either previously authorized but unissued shares or issued
shares, which have then been reacquired by the Company. Such shares shall be
fully paid and nonassessable. If share certificates are to be issued, the
Company shall not be required to issue or deliver any certificate or
certificates for shares of stock purchased upon the exercise of an Option or
portion thereof prior to fulfillment of all of the following conditions:

(a) The obtaining of approval or other clearance from any state or federal
governmental agency which the Committee shall, in its reasonable and good faith
discretion, determine to be necessary or advisable; and

(b) The lapse of such reasonable period of time following the exercise of the
Option as the Committee may from time to time establish for reasons of
administrative convenience or as may otherwise be required by applicable law.

 

8



--------------------------------------------------------------------------------

Section 4.5. Rights as Stockholder

Except as otherwise provided in Section 2.4 of this Agreement, the holder of an
Option shall not be, nor have any of the rights or privileges of, a stockholder
of the Company in respect of any shares purchasable upon the exercise of the
Option or any portion thereof unless and until certificates representing such
shares shall have been issued by the Company to such holder, or the Company or
its designated agent has otherwise recorded the appropriate book entries
evidencing Optionee’s ownership of the shares.

ARTICLE V

MISCELLANEOUS

Section 5.1. Administration

The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret or revoke any such rules.
All actions taken and all interpretations and determinations made by the
Committee shall be final and binding upon the Optionee, the Company and all
other interested persons. No member of the Committee shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or the Option. In its absolute discretion, the Board may at any time
and from time to time exercise any and all rights and duties of the Committee
under the Plan and this Agreement.

Section 5.2. Option Not Transferable

Neither the Option nor any interest or right therein or part thereof shall be
liable for the debts, contracts or engagements of the Optionee or his successors
in interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that this Section 5.2 shall not
prevent transfers by will or by the applicable laws of descent and distribution.

Section 5.3. Notices

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary, and any notice to be given to
the Optionee shall be addressed to him at the address (including an electronic
address)

 

9



--------------------------------------------------------------------------------

reflected in the Company’s books and records. By a notice given pursuant to this
Section 5.3, either party may hereafter designate a different address for
notices to be given to him. Any notice, which is required to be given to the
Optionee, shall, if the Optionee is then deceased, be given to the Optionee’s
personal representative if such representative has previously informed the
Company of his status and address by written notice under this Section 5.3. Any
notice shall have been deemed duly given when (i) delivered in person,
(ii) delivered in an electronic form approved by the Company, (iii) enclosed in
a properly sealed envelope or wrapper addressed as aforesaid, deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service, or (iv) enclosed in a properly sealed envelope
or wrapper addressed as aforesaid, deposited (with fees prepaid) in an office
regularly maintained by FedEx, UPS, or comparable non-public mail carrier.

Section 5.4. Titles; Pronouns

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement. The masculine pronoun
shall include the feminine and neuter, and the singular the plural, where the
context so indicates.

Section 5.5. Applicability of Plan

The Option and the shares of Common Stock issued to the Optionee upon exercise
of the Option shall be subject to all of the terms and provisions of the Plan.

Section 5.6. Amendment

Subject to Section 10 of the Plan, this Agreement may be amended only by a
writing executed by the parties hereto, which specifically states that it is
amending this Agreement.

Section 5.7 Governing Law

The laws of the State of Delaware shall govern the interpretation, validity and
performance of the terms of this Agreement regardless of the law that might be
applied under principles of conflicts of laws.

Section 5.8 Arbitration

In the event of any controversy among the parties hereto arising out of, or
relating to, this Agreement which cannot be settled amicably by the parties,
such controversy shall be finally, exclusively and conclusively settled by
mandatory arbitration conducted expeditiously in accordance with the American
Arbitration Association rules, by a single independent arbitrator. Such
arbitration process shall take place within the Nashville, Tennessee
metropolitan area. The decision of the arbitrator

 

10



--------------------------------------------------------------------------------

shall be final and binding upon all parties hereto and shall be rendered
pursuant to a written decision, which contains a detailed recital of the
arbitrator’s reasoning. Judgment upon the award rendered may be entered in any
court having jurisdiction thereof. Each party shall bear its own legal fees and
expenses, unless otherwise determined by the arbitrator. If the Optionee
substantially prevails on any of his or her substantive legal claims, then the
Company shall reimburse all legal fees and arbitration fees incurred by the
Optionee to arbitrate the dispute.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

HCA HOLDINGS, INC.

By:      Its:     

 

11



--------------------------------------------------------------------------------

Option Grants:

 

Aggregate number of shares of Common Stock           for which the Time Option
granted hereunder is      exercisable (100% of number of shares):          
Aggregate number of shares of Common Stock      for which the EBITDA Performance
Option      granted hereunder is exercisable (100% of the      number of
shares):                        Exercise Price of all options:  
$            per share         Grant Date:                  

 



--------------------------------------------------------------------------------

Schedule B

Definition of Change in Control

For purposes of this Agreement, the term “Change in Control” shall mean, in lieu
of any definition contained in the Plan:

(i) the sale or disposition, in one or a series of related transactions, of all
or substantially all of the assets of the Company to any Person or Group other
than, as of the date of determination, (A) any and all of an employee benefit
plan (or trust forming a part thereof) maintained by (1) the Company or (2) any
corporation or other Person of which a majority of its voting power of its
voting equity securities or equity interest is owned, directly or indirectly, by
the Company; (B) Hercules Holding II, LLC, a Delaware limited liability company
(or any successor) (“Hercules Holding II”), but only for so long as Hercules
Holding II continues to hold at least 30% of the voting power of the Company’s
voting equity securities, or (C) any Equity Sponsor (as defined in the Company’s
Amended and Restated Certificate of Incorporation dated as of March 8, 2011),
but only for so long as the Equity Sponsors, in the aggregate, continue to hold
at least 30% of the voting power of the Company’s voting equity securities (any
of the foregoing, “Permitted Holders”); or

(ii) any Person or Group, other than the Permitted Holders, becomes the
Beneficial Owner (as such term is defined in Rule 13d-3 under the Exchange Act
(or any successor rule thereto) (except that a Person shall be deemed to have
“beneficial ownership” of all shares that any such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50% of the total voting power of
the voting stock of the Company (or any entity which controls the Company),
including by way of merger, consolidation, tender or exchange offer or
otherwise; or

(iii) a reorganization, recapitalization, merger or consolidation (a “Corporate
Transaction”) involving the Company, unless securities representing more than
50% of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors of the Company or the
corporation resulting from such Corporate Transaction (or the parent of such
corporation) are Beneficially Owned subsequent to such transaction by the Person
or Persons who were the Beneficial Owners of the outstanding voting securities
entitled to vote generally in the election of directors of the Company
immediately prior to such Corporate Transaction, in substantially the same
proportions as their ownership immediately prior to such Corporate Transaction;
or

(iv) during any period of 12 months, individuals who at the beginning of such
period constituted the Board (together with any new directors whose election by
such Board or whose nomination for election by the shareholders of the Company
was approved by a vote of a majority of the directors of the Company, then still
in office, who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board then in office.